NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Argued November 19, 2013
                                   Decided February 10, 2014

                                           Before

                              RICHARD A. POSNER, Circuit Judge 

                              DIANE S. SYKES, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 13‐1093
                                              Appeal from the 
UNITED STATES OF AMERICA,                     United States District Court 
          Plaintiff‐Appellee,                 for the Central District of Illinois.

       v.                                     No. 09‐20066‐001

TYRONE C. WILLIAMS,                           Harold A. Baker,
          Defendant‐Appellant.                Judge.



                                         O R D E R

       Tyrone Williams is before us a second time challenging the sentence imposed for
his drug conviction. In his first appeal, Williams asserted that the district court’s refusal
to apply the Fair Sentencing Act of 2010 (“FSA”), based on then‐existing circuit
precedent, was the only nonfrivolous issue available. Given that representation, we
accepted the parties’ suggestion to remand for resentencing in light of Dorsey v. United
No. 13‐1093                                                                             Page 2

States, 132 S. Ct. 2321 (2012). Counsel for Williams now challenges several special
conditions of supervised release that were imposed without objection at Williams’s first
sentencing and were reimposed on remand. In addition, Williams has tendered a pro se
brief. We decline to consider the pro se brief. Because the challenge to the special
conditions of supervised release was not raised in the first appeal and is also beyond the
scope of our remand in the first appeal, the issue was waived. We therefore affirm the
judgment.




                                      I. Background

       The facts underlying Williams’s conviction are straightforward. He was a
passenger in a car that police stopped for a traffic violation near Decatur, Illinois. The
officers smelled marijuana, searched the car, and found 12 grams of crack cocaine.
Williams admitted that he intended to sell the crack. A jury found him guilty of
possession with intent to distribute. See 21 U.S.C. § 841(a)(1).

       At Williams’s first sentencing hearing, the district judge imposed a 10‐year
prison term, which because of the drug quantity and Williams’s prior felony drug
convictions, was the statutory minimum before enactment of the FSA. See 21 U.S.C.
§ 841(b)(1)(B)(iii) (2006). The judge also imposed an 8‐year term of supervised release
that included these conditions:

                     THE COURT: There are four special conditions which are
              routine. He is to refrain from the use of alcohol or controlled
              substances, not possess a firearm or dangerous weapon or
              explosive device, and he is to participate in job training and to get a
              GED.

Williams and his two lawyers said nothing when these conditions were imposed. 

       The written judgment entered after that sentencing includes these special
conditions of supervised release. Williams filed a notice of appeal, and after we
appointed substitute counsel, his new lawyer twice asked us to stay briefing while
Dorsey was under consideration in the Supreme Court. Counsel then filed a second
motion stating that he did not believe he could “raise any non‐frivolous issue, except for
possibly the Dorsey issue.” We accepted that representation and stayed briefing, and
No. 13‐1093                                                                         Page 3

after the Supreme Court in Dorsey overturned our circuit precedent regarding the
applicability of the FSA, we invited position statements from the parties and then
remanded for resentencing in accordance with Dorsey and the Fair Sentencing Act.

        Williams filed a sentencing memorandum focused on his efforts at rehabilitation
while in prison. That memorandum says nothing about the special conditions of
supervised release imposed at the first sentencing. At the resentencing hearing, the
district court, the lawyers, and the defendant all emphasized the importance of a GED.
The court and the prosecutor also emphasized Williams’s need for steady employment.
After noting Williams’s drug problem and multiple felony convictions, the district court
imposed, consistent with the FSA, a within‐guidelines sentence of 72 months’
imprisonment and 6 years’ supervised release. The judge explained that he still was “of
the opinion[,] as I was a couple of—several years ago, what an appropriate sentence in
this case would be[,] and it turns out that that is what the guideline sentence is.”
Nothing was said about the conditions of supervised release until the end of the hearing
when the judge encouraged Williams to get a GED in prison and said that the defendant
would be “subject also to the regular terms of supervised release.” The judge did not
elaborate, and neither did defense counsel seek clarification. The court issued an
amended judgment that duplicates the special conditions of supervised release included
in the original judgment.




                                      II. Discussion

       Through counsel, Williams now asserts that three of the special conditions on
supervised release—the ban on alcohol consumption, the requirement that the
defendant participate in job training or employment counseling as directed by a
probation officer, and the directive that he obtain a GED during the first 24 months of
supervision—are void because they are not “regular terms of supervised release” and
not part of the oral pronouncement of sentence. Counsel also asserts—in a single
sentence without discussion—that the district court “never made any findings” about
the appropriateness of the special conditions.

       Williams waived any challenge to the special conditions by not contesting them
during his first appeal. See United States v. Whitlow, No. 13‐1347, 2014 WL 211481, at *4–5
(7th Cir. Jan. 21, 2014); United States v. Barnes, 660 F.3d 1000, 1005–06 (7th Cir. 2011);
United States v. Sumner, 325 F.3d 884, 891 (7th Cir. 2003); United States v. Husband, 312
No. 13‐1093                                                                             Page 4

F.3d 247, 250–51 (7th Cir. 2002); United States v. Morris, 259 F.3d 894, 898 (7th Cir. 2001).
Indeed, no one said anything about the conditions on remand, and any debate at
resentencing about the special conditions of supervised release would have been
beyond the narrow scope of our remand in the first appeal. See United States v. Simms,
721 F.3d 850, 852–53 (7th Cir. 2013); Barnes, 660 F.3d at 1006; Husband, 312 F.3d at 251;
Morris, 259 F.3d at 898. In the first appeal, counsel pledged to raise only the Dorsey
issue, and given that representation, we dispensed with briefing and remanded for a
single purpose: “resentencing in accordance with Dorsey and the Fair Sentencing Act.”
Williams asserts here that “the Dorsey remand necessarily involved issues of supervised
release conditions,” but that argument is meritless: The FSA shortened the minimum
length of Williams’s term of supervised release (from eight years to six), but the FSA in
no way affected the conditions of supervised release. Compare 21 U.S.C.
§ 841(b)(1)(B), (C) (2006) with id. § 841(b)(1)(B), (C) (2012). 

        In addition, Williams has tendered a pro se brief. Though we have discretion to
consider it, a defendant who is represented by counsel has no right to submit a pro se
brief. United States v. Eads, 729 F.3d 769, 775 (7th Cir. 2013); United States v. Gwiazdzinski,
141 F.3d 784, 787 (7th Cir. 1998). The content of Williams’s pro se brief has nothing to do
with our Dorsey remand, and we decline to consider it.

                                                                                 AFFIRMED.